                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                                UNITED STATES DISTRICT COURT
                                                                                    9                               EASTERN DISTRICT OF CALIFORNIA
                                                                                   10 JOSEPH KIMBO, an individual; on behalf of               Case No. 2:19-CV-00166-WBS-KJN
                 A limited liability partnership formed in the State of Delaware




                                                                                      himself and all others similarly situated,
                                                                                   11
                                                                                                                                              ORDER FOR CONTINUANCE OF
                                                                                   12                         Plaintiffs,                     MEDIATION COMPLETION DEADLINE
                                                                                                                                              AND PRETRIAL SCHEDULING
REED SMITH LLP




                                                                                   13          vs.                                            CONFERENCE
                                                                                   14 MXD GROUP, INC., a California corporation;

                                                                                   15 RYDER SYSTEM, INC., a Florida Corporation;
                                                                                      and DOES 1 through 10, inclusive,
                                                                                   16
                                                                                                          Defendants.
                                                                                   17

                                                                                   18          Having considered the Stipulation filed by the parties on November 26, 2019 and for good

                                                                                   19 cause appearing:

                                                                                   20          IT IS HEREBY ORDERED that a continuance of the stay of this action to permit the parties

                                                                                   21 to prepare for and complete mediation is in the interests of judicial economy and conservation of the

                                                                                   22 parties’ and Court’s resources.

                                                                                   23          IT IS FURTHER ORDERED THAT the parties shall submit a status report to the Court by

                                                                                   24 January 21, 2020, and shall at that time, if the matter is unresolved, concurrently submit a stipulation

                                                                                   25 for a scheduling order with all pretrial deadlines.

                                                                                   26 ///

                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                     –1–    [PROPOSED] ORDER FOR CONTINUANCE
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC.                            OF MEDIATION COMPLETION DEADLINE
                                                                                                                                                            AND PRETRIAL SCHEDULING
                                                                                                                                                                         CONFERENCE
                                                                                    1            IT IS FURTHER ORDERED THAT the Scheduling Conference currently set for January 21,

                                                                                    2 2019 is continued until February 18, 2020.

                                                                                    3            IT IS FURTHER ORDERED THAT all other deadlines remain stayed until after the initial

                                                                                    4 Scheduling Conference.

                                                                                    5

                                                                                    6            IT IS SO ORDERED.

                                                                                    7 Dated: November 27, 2019

                                                                                    8

                                                                                    9
                                                                                        STIPULATED AS TO FORM:
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        DATED: November 27, 2019              SCHNEIDER WALLACE COTTRELL
                                                                                   12                                         KONECKY WOTKYNS
REED SMITH LLP




                                                                                   13

                                                                                   14                                         By: /s/ Joshua Konecky1
                                                                                                                                      Joshua Konecky
                                                                                   15                                                 Attorneys for Plaintiffs
                                                                                   16

                                                                                   17
                                                                                        DATED: November 27, 2019                      REED SMITH LLP
                                                                                   18

                                                                                   19                                         By: /s/ Mara D. Curtis
                                                                                                                                      Mara D. Curtis
                                                                                   20                                                 Attorneys for Ryder Last Mile Inc. (formerly known as
                                                                                   21                                                 MXD Group Inc.) and Ryder System, Inc.

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25
                                                                                        1
                                                                                            Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories listed, and on
                                                                                   26
                                                                                        whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                   – 2–          ORDER FOR CONTINUANCE OF
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC                                     MEDIATION COMPLETION
                                                                                                                                                           DEADLINE AND PRETRIAL
                                                                                                                                                          SCHEDULING CONFERENCE
